Jenkins, P. J.
This action by a father against a municipality for the value of the services of his deceased child, under the averments of the petition, involves the same facts as to alleged negligence as Mayor &c. of Savannah v. Waters, ante, 234 (125 S. E. 772), which was an action by the mother for the value of the life of the child, and in which it was held that the city was not liable, because at the time of the injury and in the alleged negligent acts it was engaged in the actual performance of a governmental function. This case being controlled by that ruling, it was error to overrule the defendant’s general demurrer to the'petition.

Judgment reversed.


Stephens and Bell, JJ., concur.